Citation Nr: 9930036	
Decision Date: 10/21/99    Archive Date: 10/29/99

DOCKET NO.  96-42 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland



THE ISSUE

Entitlement to an increased rating for residuals of a left 
leg injury, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran served on active duty from March 1980 to June 
1982.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1995 decision by the RO which denied an 
increase in a 20 percent rating for residuals of a left leg 
injury.  This is the only issue properly on appeal at this 
time.

The Board notes there are other matters which are not on 
appeal.  In January 1997, the RO mailed a statement of the 
case on an issue of entitlement to an earlier effective date 
for service connection for left leg and right knee 
disabilities, but the veteran did not perfect an appeal of 
that issue by filing a timely substantive appeal.  He also 
did not initiate an appeal, by filing a notice of 
disagreement, from other RO decisions which denied other 
benefits, including an increased rating for a right knee 
disability and a total compensation rating based on 
individual unemployability.  Thus, these issues are not 
addressed in the present Board decision.  38 U.S.C.A. 
§§ 7105, 7108 (West 1991); 38 C.F.R. § 20.200 (1999).


FINDING OF FACT

Residuals of fractures of the left tibia and fibula involve 
some malunion with no more than moderate knee disability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of fractures of the left tibia and fibula are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran served on active duty from March 1980 to June 
1982.  He was discharged from service after he lost his left 
eye due to trauma.  He has been service connected for 
enucleation of the left eye since his separation from 
service. 

In December 1984, the veteran was hospitalized after he 
sustained injuries to his right knee and left leg, including 
fractures of the left tibia and fibula in the mid shaft area, 
when he was in a roadway and was struck by an automobile.  He 
underwent reconstruction of the right knee and a closed 
reduction of fractures of the left tibia and fibula.  Two 
weeks later he had surgery for the fractures of the left 
tibia and fibula.  Pins were placed to stabilize the 
fractures.  He was discharged from the hospital in January 
1985.  Follow-up X-rays of the left leg in 1985 show the 
fracture sites to be in good apposition and alignment and to 
be healing well.

In July 1990, the veteran claimed secondary service 
connection for the residuals of the 1984 leg injuries.  He 
claimed that at the time of the accident he did not see the 
oncoming automobile because of the service-connected 
enucleation of his left eye.

On an October 1993 VA examination, the veteran had complaints 
of swelling of the left ankle and pain in the right knee when 
it would rain.  He said he had no other problems with the 
legs.  On standing, slight bowing of the left tibia was 
noted, and slight irregularity of the fracture site could be 
felt.  Left ankle examination was normal.  Range of motion of 
the left knee was from 0 to 145 degrees.  It was noted that 
the fracture was completely healed and there was excellent 
stability of the foreleg.  The diagnoses included healed 
fractures of tibia and fibula of the mid section of the left 
foreleg.  X-rays showed old healed fractures of the mid 
shafts of the left tibia and fibula, with moderately well 
marked deformity at the fracture site of the tibia.

On January 1994 the RO granted secondary service connection 
and a 20 percent rating for residuals of the left leg injury.  
(Secondary service connection was also granted for other 
conditions, including residuals of a right knee injury.)

The current claim for an increased rating for residuals of a 
left leg injury was received in April 1995.

A September 1996 medical statement indicates the veteran was 
seen at a VA clinic, at which time he had some left knee 
crepitus related to a prior left tibial injury.

On a November 1996 VA orthopedic examination, the veteran 
reported intermittent pain in both knees without swelling, 
primarily in bad weather and with bending, which was relieved 
by rest.  He reported that he took no pain medication and had 
been forced to avoid all strenuous activities.  Examination 
of the knees showed no swelling, fluid, heat, or erythema.  
There was mild crepitus and mild diffuse tenderness, 
bilaterally.  There was no subluxation, contracture, laxity, 
or instability, bilaterally.  Range of motion of the knees 
was from 0 degrees to 130 degrees, bilaterally.  There were 
multiple ecchymotic areas of the left lower extremity where 
the pins had been inserted.  There was no swelling, fluid, 
heat, or erythema.  There was mild tenderness, diffusely.  
The fractures were well healed with no angulation, 
shortening, or false motion.  Gait was normal.  The 
impressions included status post fracture of the left tibia 
and fibula.  X-rays of the left knee showed degenerative 
changes which were mild for the patient's age.  X-rays of the 
left leg showed well-healed fractures of the mid shafts of 
the tibia and fibula, with some residual deformity involving 
lateral displacement of the distal fragment; findings were 
unchanged from X-rays in 1993.

On a January 1998 VA examination, the veteran's complaints 
relative to the left leg and clinical findings were the same 
as on the 1996 VA examination.  Again there was no left knee 
instability or subluxation, and range of motion of the knee 
was from 0 to 130 degrees.  X-rays of the left knee showed 
minimal prominence of the intercondylar eminence, and no bony 
or joint space abnormalities.

II  Analysis

The veteran's claim for an increase in a 20 percent rating 
for residuals of a left leg injury is well grounded, meaning 
not inherently implausible.  All relevant facts have been 
properly developed and, therefore, the VA's duty to assist 
the veteran has been satisfied.  38 U.S.C.A. § 5107(a).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Impairment of the tibia or fibula warrants a 20 percent 
rating when there is malunion with moderate knee or ankle 
disability, a 30 percent rating is warranted when there is 
malunion with marked knee or ankle disability.  38 C.F.R. § 
4.71a, Code 5262.

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Code 5257.

Arthritis established by X-ray findings is rated on the basis 
of limitation of motion of the joint involved.  When there is 
some limitation of motion, but which would be rated 
noncompensable under a limitation-of-motion code, a 10 
percent rating may be assigned for each major joint affected 
by arthritis.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Codes 5003 (degenerative arthritis), 5010 (traumatic 
arthritis).

Limitation of flexion of a leg is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
20 percent when limited to 30 degrees, and 30 percent when 
limited to 15 degrees.  38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of a leg is rated 0 percent when 
limited to 5 degrees, 10 percent when limited to 10 degrees, 
20 percent when limited to 15 degrees, and 30 percent when 
limited to 20 degrees.  38 C.F.R. § 4.71a, Code 5261.

The medical evidence in recent years, including VA 
examinations in 1996 and 1998, shows the veteran's fractures 
of the mid shafts of the left tibia and fibula are healed in 
generally good alignment with only minimal malunion.  The 
recent examinations show no complaints or abnormal findings 
with regard to the left ankle.  The veteran has complaints of 
intermittent left knee pain without swelling. Clinical 
findings relative to the left knee are minimal (crepitus and 
diffuse tenderness), with range of motion of 0 to 130 
degrees.  Normal range of motion is 0 to 140 degrees.  38 
C.F.R. § 4.71, Plate II.  

If the residuals of a left leg injury are rated under Code 
5262, no more than the current 20 percent rating is 
warranted, as there is certainly no more than moderate knee 
impairment, and there is no ankle impairment, associated with 
malunion of the tibia and fibula.

If left knee and ankle conditions were separately rated, a 
higher rating would not result.  The veteran has no 
compensable left ankle condition under Code 5271 (limitation 
of ankle motion) or any other code.  As to the left knee, the 
1996 VA examination X-rays suggested mild arthritic changes, 
although the 1998 VA examination X-rays did not.  Assuming 
that arthritis of the left knee is present, such is rated 
based on limitation of motion.  Recent examinations show 
range of motion of the left knee is from 0 to 130 degrees.  
Extension of the left knee is full.  There is very slight 
limitation of flexion of the left knee and such would not be 
rated compensable under limitation-of-motion Codes 5260 and 
5261, although a 10 percent rating would be assigned under 
arthritis Codes 5003 and 5010.  There is no credible evidence 
that pain on use of the left knee restricts motion to such an 
extent that the criteria for a rating higher than 10 percent 
would be justified based on limitation of motion. 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet.App. 202 (1995).  
A compensable rating under Code 5257 may not be assigned, as 
there is no left knee recurrent subluxation or lateral 
instability, and there is no basis for dual compensable 
ratings based on instability plus arthritis with limitation 
of motion.  See VAOPGCPREC 23-97 and 9-98.  

The preponderance of the evidence is against the claim for an 
increase in the 20 percent rating for residuals of a left leg 
injury.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for residuals of a left leg injury is 
denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

